Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-01689-STV

FELIKS OBERTMAN, on behalf of himself and all others similarly situated,

        Plaintiff,

v.

FRONTIER AIRLINES, INC.;

      Defendant.
______________________________________________________________________________

               FRONTIER AIRLINES, INC.’S MOTION TO DISMISS
______________________________________________________________________________

        Defendant Frontier Airlines, Inc. (“Frontier”) moves to dismiss Plaintiff’s Complaint for

failing to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) and for lack of standing pursuant to

Rule 12(b)(1). Frontier moves to dismiss the Complaint because Plaintiff: (i) fails to state a claim

for breach of contract; (ii) brings a lawsuit preempted by federal law; (iii) lacks standing to pursue

injunctive relief; and (iv) is precluded by Frontier’s Contract of Carriage (“Contract”) from

recovering attorney’s fees incurred during litigation.

                     I.    INTRODUCTION & FACTUAL BACKGROUND

        As a result of the devastating impact of the COVID-19 pandemic, and like many air

carriers, Frontier was forced to significantly reduce its flights due to drastically lower consumer

demand. These measures also necessitated the cancellation of many flights. Dkt. No. 1, Compl.

¶¶ 11-12. When passengers book travel aboard Frontier, they become bound by its Contract, which




                                                  1
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 2 of 18




outlines the airline’s obligations to its passengers in a variety of situations. Id. ¶ 30, Ex. A § 18.1

Plaintiff concedes the Contract governs the parties’ relationship. Id. ¶¶ 30-36, 48-54. The Contract

specifies that when Frontier cancels a flight, it must either attempt to re-accommodate the

passenger on another Frontier flight, and if it is unable to do so and the passenger makes a specific

request, refund the unused portion of the fare to the passenger’s original method of payment. Id.

¶¶ 32, 33, Ex. A. If a passenger does not specifically request a refund, or if a passenger cancels

their travel before Frontier cancels that flight, the passenger is not entitled to a refund. Id.

        Plaintiff, a California resident, alleges that on March 17, 2020—in the midst of

Coronavirus emerging as a national concern—he purchased two roundtrip tickets for a May 8,

2020, Frontier flight from Sacramento, California to Denver, Colorado. Id. ¶¶ 20, 24. He purchased

his tickets after the World Health Organization’s March 11, 2020 declaration of COVID-19 as a

pandemic, and the March 16, 2020, announcement of “shelter-in-place orders” by “seven counties

in the San Francisco, California area.” Id. ¶¶ 3-7. Plaintiff then bought a third roundtrip ticket for

the same flight on March 21, 2020, id. ¶ 25, after California’s governor’s March 19, 2020 issuance

of a mandatory stay-at-home order barring non-essential travel for all Californians. See

https://www.gov.ca.gov/2020/03/19/governor-gavin-newsom-issues-stay-at-home-order/.

        On March 23, 2020, Frontier emailed Plaintiff to advise that the May 8, 2020, flight was

now canceled and he would be rebooked. On March 31, 2020, Frontier emailed him to advise that

he was rebooked on a May 10, 2020, flight from Sacramento to Denver. Id. ¶¶ 26, 27. He alleges



1
  The Complaint attaches a version of the Contract that post-dated Plaintiff’s alleged March 2020
ticket purchases. See attached Declaration of David Ross (“Ross Dec.”), Exhibit 1. Few changes
exist between these versions. To the extent the versions are the same as to a provision discussed
herein, Frontier solely references the version attached to the Complaint, and to the extent they
differ, Frontier explains the difference herein.
                                                   2
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 3 of 18




he contacted Frontier, requested a refund, and Frontier informed him his options were to accept

the rebooked flight or credit for future travel, and he accepted the credit. Id. ¶ 28.

        Plaintiff includes one cause of action, breach of contract, on behalf of himself and a

putative nationwide class of Frontier passengers. Id. ¶¶ 50-54. Plaintiff seeks injunctive relief and

to recover his attorney’s fees. Id. ¶ 12, Prayer for Relief. Plaintiff’s recovery is barred on the four

corners of his Complaint alone and his Complaint should be dismissed in its entirety.2

                         II.     APPLICABLE LEGAL STANDARDS

        A Rule 12(b)(6) motion to dismiss permits courts to terminate lawsuits that are fatally

flawed in their legal premises and destined to fail, sparing litigants the burdens of unnecessary

pretrial and trial activity. Neitzke v. Williams, 490 U.S. 319, 326-27 (1989). “A district court should

grant a motion to dismiss if plaintiffs have not pled ‘enough facts to state a claim to relief that is

plausible on its face.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Threadbare

recitals of elements of a Cause of Action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009). A plaintiff must allege facts sufficient to

“nudge his claims…across the line from conceivable to plausible.” Id. at 683. “Factual allegations

must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 570.

Mere “labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Id. at 555 (citations omitted). A motion to dismiss under Rule 12(b)(1) tests standing to

ensure the constitutional limitation of federal court jurisdiction to actual cases or controversies.

Simon v. Eastern KY Welfare Rights Organization, 426 U.S. 26, 41-42 (1976). Where a plaintiff


2
  Several factual inconsistencies exist between Plaintiff’s allegations and Frontier’s records that
also preclude Plaintiff’s recovery. Frontier reserves the right to raise these issues if any aspect of
this case survives dismissal.
                                                   3
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 4 of 18




seeks injunctive relief, he must demonstrate a real and immediate threat of future injury to satisfy

the injury in fact requirement. City of Los Angeles v. Lyons, 461 U.S. 95, 102-04 (1983).

                                       III.    ARGUMENT

        A.     Plaintiff’s Complaint Fails to State a Claim for Breach of Contract

        Plaintiff fails to sufficiently plead a breach of contract claim for two independently

dispositive reasons: (1) Frontier performed under the contract; and (2) Plaintiff sustained no

damages. The elements of breach of contract are: (1) existence of a contract; (2) performance by

the plaintiff; (3) non-performance by the defendant; and (4) damages. Tatten v. Bank of Am. Corp.,

912 F. Supp. 2d 1032, 1041 (D. Colo. 2012). Setting aside the first two elements for the purposes

of this Motion, Plaintiff’s own factual allegations show that Frontier met its obligations under the

Contract by offering to rebook Plaintiff on a later flight; and since Plaintiff accepted a credit for

future air travel from Frontier, he is unable to show that he sustained any damages as a result of

any alleged non-performance by Frontier. For these reasons, Plaintiff fails to state a claim.

        1.     Frontier Performed Under the Contract

        Notwithstanding Plaintiff’s allegations that Frontier breached the Contract – specifically

§ 18 B, C, and E, his factual allegations and attached Contract demonstrate that Frontier satisfied

its contractual obligations. Frontier cancelled his flight as permitted under the Contract and offered

to rebook him on a flight two days later in compliance with its obligations under the Contract.

Compl. ¶¶ 24-29, Ex. A § 18 C, E. He declined Frontier’s offer of rebooking and instead accepted

a credit for future travel with Frontier. Id. ¶ 28. Under the Contract, Frontier had no obligation to

provide a refund under these circumstances or because Plaintiff declined his rebooking

opportunity. Id. at § 18 C, E (requiring in event of cancelation that Frontier provide a flight to the


                                                  4
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 5 of 18




passenger’s original destination, and only requiring a refund if Frontier cannot do so, and limiting

Frontier’s liability to this process). The breach of contract claim fails because Frontier performed

under the Contract when it offered him the option to rebook his flight and ultimately provided him

an accepted credit, as alleged in the Complaint.

        Pursuant to the Contract, Colorado law governs this dispute. Id. at § 22 J (“This Contract

of Carriage will be governed by and construed in accordance with the laws of the United States of

America and the State of Colorado without regard to conflict of law principles or law”). Under

Colorado law, contract interpretation is a question of law for a court to decide. Spring Creek

Exploration & Prod. Co., LLC v. Hess Bakken Invs. II, LLC, 887 F.3d 1003, 1017 (10th Cir. 2018).

“The primary goal of contract interpretation is to determine and effectuate the intent and reasonable

expectations of the parties.” Id. at 1018. “To determine the intent of the parties, the court should

give effect to the plain and generally accepted meaning of the contractual language.” Id. A court

“should be wary of viewing clauses or phrases in isolation . . . instead reading them in the context

of the entire contract, seeking to harmonize and to give effect to all provisions so that none will be

rendered meaningless.” Id. (internal quotations and citations omitted). “On a motion to dismiss,

allegations in a complaint do not overcome contradictory statements in the text of a contract

attached to the complaint.” Id. (internal quotations and brackets omitted).

        Plaintiff alleges that § 18 is the operative Contract section for this lawsuit, but he bases his

entire case on the erroneous assertion that the terms set forth in § 18 required Frontier to provide

him a refund for the cost of his cancelled flight. This is simply inaccurate. Section 18 governs

situations where there is a failure to operate on schedule or a failure to carry. Compl., Ex. A § 18.

Section 18 has four relevant subsections: A – Liability Limited, B – Force Majeure, C – Delay,


                                                   5
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 6 of 18




Misconnection, or Cancellation, and E – Schedule Change Prior to Day of Travel. Id. These

subsections address Frontier’s obligations in the event of a cancellation or schedule change.3

                      i.       Section 18 A – “Liability Limited” Demonstrates that Plaintiff
                               Had No Guarantee for Transportation on his Ticketed Flight
        Pursuant to § 18 A of the Contract, “Frontier will use reasonable efforts to transport

passengers . . . to the purchased destination, but published schedules, flight times . . . and similar

details set forth in the ticket or Frontier’s published schedules are not guaranteed and form no part

of this Contract of Carriage.” Compl., Ex. A § 18 A. “Frontier may . . . change schedules, delay or

cancel flights . . . as required by its operations in Frontier’s sole discretion.” Id. “Frontier’s

obligations for failure to operate any flight, failure to operate a flight according to its schedule, or

for changing the schedule . . . with or without notice to the passenger are set forth [in § 18 B-F].”

Id. The gravamen of Plaintiff’s Complaint is that he was entitled to either transportation on his

booked flight or a refund – anything else was a breach of the Contract. Frontier was specifically

permitted pursuant to § 18A, at its sole discretion, to cancel Plaintiff’s flight and rebook his flight

pursuant to § 18 B-F. Plaintiff had no absolute contractual right to a refund in the event his flight

was cancelled.

                     ii.       Section 18 C - Delay, Misconnection, or Cancellation Allows for
                               Rebooking of Plaintiff on a Later Flight and a Refund is not
                               Required Under these Circumstances




3
  Frontier does not take the position that one of these subsections takes precedent over the other
under the facts pled in the Complaint. Frontier expressly reserves the right to argue that one or
more of the § 18 subsections apply or do not apply based on the evidence. But, for the purposes of
this Motion, Frontier addresses all the potentially relevant subsections to show that Frontier
complied with all of the terms of § 18 of the Contract based on the facts pled by Plaintiff.
                                                   6
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 7 of 18




        Section 18 C controls in the event of a cancellation. Compl., Ex. A § 18 C. It provides in

pertinent part: “In the event . . . a passenger’s flight is cancelled . . . Frontier will provide

transportation on its own flights at no additional charge . . . . If Frontier cannot provide the

foregoing transportation, Frontier shall, if requested, provide a refund for the unused portion of

the passenger’s ticket in lieu of the transportation under the foregoing. The foregoing shall be the

limit of Frontier’s liability for the matters covered by this provision.” Id. (emphasis added). Here,

Plaintiff alleges that Frontier offered to rebook him on another flight, but he refused and demanded

a refund. Compl. ¶¶ 26-28. Since Frontier was able to provide transportation on its own flights

(and offered to do so), Frontier was not obligated to provide a refund under the plain language of

§ 18 C, despite Plaintiff demanding such a refund. Offering to rebook Plaintiff on a later flight and

ultimately providing him a credit for future travel was the limit of Frontier’s obligations under the

Contract in the event of a cancellation. As such, Frontier performed under the Contract and

Plaintiff’s claim for breach of contract fails.

                     iii.       Section 18 E - Schedule Change Prior to Day of Travel

        For schedule changes, § 18 E in effect when Plaintiff purchased his tickets provides:

        When a passenger’s itinerary is changed because of a modification in Frontier’s schedule,
        arrangements will be made to:

        1)      Transport the passenger over its own route system to the destination; or

        2)      In the event the schedule modification is significant, at Frontier’s discretion, it may
                refund the cost of the unused portion of the ticket.

Ross Dec. Ex. 1 § 18 E. The language under § 18 E of the Contract attached to the Complaint

(effective April 2020) is slightly different and provides in relevant part that “[i]n the event Frontier




                                                   7
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 8 of 18




determines that the schedule modification is significant, Frontier shall, if requested, provide

passengers a refund of the cost of the unused portion of the ticket.” Compl., Ex. A § 18 E.

        Under either version, Frontier has complied with the Contract. Plaintiff admits that a later

Frontier flight was available and Frontier offered a rebooking on that flight, scheduled to depart

on May 10, 2020 just two days after Plaintiff’s original May 8, 2020 flight. Compl. ¶¶ 26-28.

Frontier met its contractual obligations and was never required to refund the costs of Plaintiff’s

ticket when he refused the rebooking. Additionally, Plaintiff does not allege that his May 10, 2020

flight constituted a “significant” “schedule modification.” Even if Plaintiff had alleged a

significant change occurred, Frontier had the discretion, not the mandatory obligation, to offer a

refund and it chose to rebook Plaintiff as permitted by the Contract. Compl., Ex. A § 18 C, E; Ross

Dec. Ex. 1 § 18 C, E. Likewise, Plaintiff cannot prove a breach of contract because he does not

allege that Frontier deemed the change was significant to warrant a refund. Moreover, Frontier met

its obligations under the Contract by offering to rebook Plaintiff on a later flight. Thus, the

allegations in the Complaint show there was no breach.

                    iv.        Frontier Has No Obligation to Provide a Refund Under the § 18
                               B Force Majeure Provision Because that Provision is
                               Harmonized with All of § 18

        With respect to force majeure circumstances, § 18 B provides that Frontier may cancel any

flight without liability “except to provide a refund for the unused portion of the ticket.” Compl.,

Ex. A § 18 B. This provision must be read in harmony with the rest of the Contract in general and

the other subsections of § 18 specifically. “When interpreting a contract, [the court’s] task is to

give effect to the intent of the parties.” Bledsoe Land Co. LLLP v. Forest Oil Corp., 277 P.3d 838,

842 (Colo. Ct. App 2011) (internal quotations omitted); Nat’l Union Fire Ins. Co. v. Fed. Ins. Co.,


                                                 8
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 9 of 18




734 Fed. Appx. 586, 589 (10th Cir. 2018) (“[W]e must interpret a contract in its entirety with the

end in view of seeking to harmonize and to give effect to all provisions so that none will be

rendered meaningless.”). “The intent of the parties to a contract is to be determined primarily from

the language of the instrument itself.” Bledsoe Land Co. LLLP, 277 P.3d at 842. “That language

must be examined and construed in harmony with the plain and generally accepted meaning of the

words used, and reference must be made to all the agreement’s provisions.” Id.

        When § 18 B is read in harmony with the rest of § 18, it is clear that there is no requirement

for an automatic refund in the event of a force majeure (assuming arguendo that force majeure

even applies in the context of Frontier’s flight cancellations related to the Coronavirus pandemic).

This Court has to look to § 18 C and E, which govern cancellations and schedule changes

respectively. As addressed above, Frontier is only obligated to provide a refund when it cannot

provide transportation on a different flight. Compl., Ex. A § 18 C, E; Ross Dec. Ex. 1 § 18 C, E.

Read in harmony, the language “without liability except to provide a refund” in § 18 B refers to

instances where Frontier cannot provide the rebooking referenced in § 18 C and E. Stated

otherwise, the requirement to provide a refund in § 18 B sets the outer limits of Frontier’s liability

in the event of a force majeure. It does not set the minimum obligation of Frontier as made clear

when read in conjunction with § 18 C and E.

        To read the refund language of the force majeure provision in isolation would render § 18

C and E meaningless whenever a force majeure event required a cancellation or schedule change.

Those subsections allow rebooking and do not require a refund unless: (1) a rebooking is not

available; (2) any change is determined to be significant; and (3) the passenger requests a refund.

Compl., Ex. A § 18 C, E; Ross Dec. Ex. 1 § 18 C, E. Under Colorado law, a contract is interpreted


                                                  9
936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 10 of 18




 in its entirety and so that no provision will be rendered meaningless. Nat’l Union Fire Ins. Co.,

 734 Fed. Appx. at 589. As such, this Court should read any refund requirement under § 18 B in

 the context of the accompanying contractual obligation of providing rebooking and then only a

 refund if and when rebooking is not possible.

                      v.        Plaintiff’s Allegations Concerning the DOT Notice and
                                Frontier’s Customer Service Plan Have No Bearing on the
                                Breach of Contract Dispute

         The references to the United States Department of Transportation’s Office of Aviation

 Enforcement and Proceedings Notice (“DOT Notice”) and Frontier’s Customer Service Plan are

 immaterial. First, Plaintiff’s breach of contract cause of action solely references § 18 of the

 Contract. Compl. ¶ 49. Second, the Customer Service Plan provides that all travel is “subject to

 the terms of the Contract of Carriage.” Compl., Ex. 2, Customer Service Plan § 9. Third, Plaintiff

 does not allege that the Customer Service Plan is incorporated into the Contract. Fourth, U.S.

 Department of Transportation guidance is not enforceable in a private action. See American

 Airlines, Inc. v. Wolens, 513 U.S. 219, 222 (1995). Fifth, Plaintiff has not alleged that the Contract

 is ambiguous so as to allow extrinsic evidence. See Fort Lyon Canal Co. v. High Plains A&M,

 LLC, 167 P.3d 726, 729 (Colo. 2007). The Contract does not require a refund under the factual

 allegations in the Complaint. Frontier has performed its contractual obligations and Plaintiff’s

 breach of contract claim must be dismissed.

         2.     Plaintiff Did Not Sustain Any Damages

         Even if Frontier had failed to perform under the Contract, Plaintiff’s breach of contract

 claim is deficient because he does not adequately allege that he sustained any damages. As alleged

 in the Complaint, Frontier offered to rebook Plaintiff on a later flight once his original flight was


                                                  10
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 11 of 18




 cancelled. Compl. ¶¶ 24-29. Plaintiff admits he declined Frontier’s offer of rebooking and instead

 demanded a refund to which he was not entitled under the plain language of the Contract. Compl.

 ¶ 28, Ex. A § 8 C, E; Ross Dec. Ex. 1 § 18 C, E. Ultimately, he accepted a credit for future flight

 travel, which precludes his sustaining actionable damages. Compl. ¶ 28.

         “In general, contract law espouses three distinct, yet equally important, theories of damages

 to remedy a breach of contract: expectation damages, reliance damages, and restitution damages.”

 Spring Creek Exploration & Prod. Co., LLC, No. 17-1010, 2018 U.S. App. LEXIS 9803, *44 (10th

 Cir. Apr. 10, 2018). “The root purpose of a contract remedy is to place the plaintiff-promisee in as

 good a position as it would have occupied had the defendant-promisor not breached the contract.”

 Id. (internal quotations and brackets omitted). “In an action for breach of contract, expectation

 damages are the norm.” Id. (citing Smith v. Farmers Ins. Exch., 9 P.3d 335, 337 (Colo. 2000) (In

 a breach of contract action, “a plaintiff may recover the amount of damages necessary to place him

 in the same position he would have occupied had the breach not occurred.”)).

         Here, the alleged bargained for exchange was “for provision of air travel in exchange for

 payment.” Compl. ¶ 50. When Plaintiff’s flight was cancelled, Frontier offered him another flight,

 which he declined. Id. ¶¶ 24-29. As a result, Frontier offered him the credit for future flight travel

 – which meets the requirements of the bargained for exchange, i.e. air travel in exchange for

 payment. The fact that Plaintiff did not travel on his originally scheduled flight is of no

 consequence because, pursuant to the Contract’s terms, “the published schedules, flight times . . .

 and similar details set forth in the ticket or Frontier’s published schedules are not guaranteed and

 form no part of this Contract of Carriage.” Compl., Ex. A § 18 A; Ross Dec. Ex. 1 § 18 A. With

 the acceptance of the credit, Plaintiff sustained no damages and cannot prove an essential element


                                                  11
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 12 of 18




 of a breach of contract under Colorado law. Tatten, 912 F. Supp. 2d at 1041 (noting that damages

 are an element of a breach of contract claim). Therefore, his claim fails independent of whether

 Frontier performed under the Contract.

         2.     Plaintiff’s Claims Are Preempted by the Airline Deregulation Act

         To the extent Plaintiff’s breach of contract claim attempts to rely upon, or must be

 adjudicated with reference to any external law or policy, his claim is barred by the doctrine of

 federal preemption and cannot proceed. The Airline Deregulation Act of 1978 (“ADA”) contains

 an express preemption clause, precluding states from enacting or enforcing “a law, regulation, or

 other provision having the force and effect of law related to a price, route, or service of an air

 carrier.” 49 U.S.C. § 41713(b)(1); Morales v. Trans World Airlines, Inc., 504 U.S. 374, 378 (1992).

 A claim relates to rates, routes, or services, within the meaning of the ADA, if the claim “has a

 connection with, or reference to, airline rates, routes, or services.” Id. Courts have defined “airline

 rates” as matters involving the cost of air transportation from the origin to the destination. Charas

 v. Trans World Airlines, Inc., 160 F.3d 1259, 1265 (9th Cir. 1998).

         A narrow exception to ADA preemption exists for breach of contract claims seeking to

 recover “solely for the airline’s alleged breach of its own, self-imposed undertakings.” Wolens,

 513 U.S. at 227-28. Where a plaintiff attempts to use laws or policies external to the parties’

 contract to enlarge or enhance the parties’ bargain, however, ADA preemption bars the breach of

 contract claim from proceeding. Id. at 233 (courts are confined, “in breach-of-contract actions, to

 the parties’ bargain, with no enlargement or enhancement based on state laws or policies external

 to the agreement”). See also Northwest, Inc. v. Ginsberg, 572 U.S. 273, 289 (2014) (holding ADA

 preemption applies where plaintiff uses an external law to enlarge his rights under a contract).


                                                   12
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 13 of 18




         If a breach of contract claim cannot be adjudicated without resort to external law or

 policies, the claim is preempted by the ADA. See, e.g., Smith v. Comair, Inc., 134 F.3d 254, 257

 (4th Cir. 1998) (dismissing plaintiff’s breach of contract claim on ADA preemption grounds

 because the claim could not be adjudicated without reference to federal laws external to the parties’

 agreement); Boon Ins. Agency, Inc. v. Am. Airlines, Inc., 17 S.W.3d 52, 58-59 (Tex. App. 2000)

 (dismissing plaintiff’s breach of contract claim on ADA preemption grounds, inter alia, because

 the claim could not be adjudicated without reference to state laws external to the parties’

 agreement); Howell v. Alaska Airlines, Inc., 99 Wn. App. 646, 994 P.2d 901, 905 (Wash. Ct. App.

 2000) (dismissing plaintiff’s breach of contract claim on ADA preemption grounds because the

 claim could not be adjudicated without reference to state laws external to the parties’ agreement).

         At the outset, Plaintiff’s Complaint involves refunds for air transportation. It therefore

 cannot be reasonably disputed that the Complaint falls within the scope of “rates” for ADA

 purposes. Further, while Plaintiff’s lone cause of action is breach of contract, he cannot escape

 ADA preemption to the extent his claim seeks to rely on or reference, or must be adjudicated with

 reference to, any external law or policy. The Complaint references, on multiple occasions, the

 DOT Notice. In citing the DOT Notice, Plaintiff is seeking to enlarge the obligations voluntarily

 undertaken by the parties through the Contract by bringing in an external document, and his claim

 is therefore preempted. Further, to the extent that the breach of contract claim cannot be

 adjudicated without reference to that external policy, or to the law upon which the DOT Notice is

 based, Enhancing Airline Passenger Protections, 76 Fed. Reg. 23110-01, at 23129 (Apr. 25, 2011),

 the claim is preempted. Thus, to the extent that the breach of contract claim is not limited to the

 terms of the parties’ Contract, the claim is preempted by the ADA and must be dismissed.


                                                  13
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 14 of 18




         B.      Plaintiff Lacks Standing to Pursue Injunctive Relief Because He Does Not
                 Allege Any Risk of Future Injury

         If Plaintiff’s breach of contract claim could somehow survive dismissal, Plaintiff cannot

 pursue injunctive relief as a remedy as he lacks standing to do so because the relevant allegations

 in the Complaint are deficient. The “requirement that a plaintiff allege a risk of future injury in

 order to obtain injunctive relief is a constitutional requirement that all plaintiffs must satisfy.” Atik

 v. Welch Foods, Inc., 2016 U.S. Dist. LEXIS 136056, *6 (E.D.N.Y. Sept. 30, 2016). That is, to

 “satisfy the threshold requirement imposed by Article III” a plaintiff seeking injunctive relief must

 demonstrate a likelihood of future injury. Lyons, 461 U.S. at 108. Moreover, the “fact of past injury

 does not confer standing to seek prospective injunctive relief without some credible threat of future

 injury.” Id.; Winsness v. Yocum, 433 F.3d 727, 735 (10th Cir. 2006). To establish standing to

 pursue injunctive relief, a plaintiff must also demonstrate “a sufficient likelihood” of encountering

 some future harm. Lyons, 461 U.S. at 109, 111 (despite plaintiff having standing to pursue

 damages, he did not have standing to pursue injunctive relief).

         Here, Plaintiff’s reference to injunctive relief is limited to Paragraph 47 of his Complaint

 and is deficient in almost every regard. Most glaring, however, is Plaintiff’s lack of any allegation

 that he will be injured or harmed in the future. Plaintiff must plead this threshold requirement to

 pursue injunctive relief, and it is missing from the Complaint entirely. Nowhere in the Complaint

 does Plaintiff plead that he will, for instance, travel on Frontier again in the future. Even assuming,

 arguendo, Plaintiff actually was harmed in the manner he alleges he was, the Complaint is devoid

 of any indication that such harm will occur again in the future. As a result, Plaintiff lacks standing

 to seek injunctive relief. Based upon Plaintiff’s allegations in the Complaint, assuming they can

 proceed and are proven, Plaintiff’s recovery is limited to economic damages only. Consequently,

                                                    14
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 15 of 18




 Plaintiff’s request for injunctive relief must be dismissed from the Complaint.

         C.     The Contract Precludes any Attorney’s Fees
         Plaintiff is not entitled to recover attorney’s fees. The Contract provides that “Frontier is

 not liable for any indirect, special, or consequential damages arising out of or resulting from

 transportation provided, delay in transportation, or any failure to provide transportation.” Compl.,

 Ex. A § 16 A. Further, § 18 provides that the limit of liability (under certain circumstances not

 present here) is the refund of a ticket when rebooking is not possible. Compl., Ex. A § 18 C, E;

 Ross Dec. Ex. 1 § 18 C, E.

         “As a general rule, in the absence of any contractual or statutory liability therefor, attorney

 fees and expenses of litigation of a plaintiff’s claim are not recoverable as an item of damages

 either in a contract or a tort action.” Lawry v. Palm, 192 P.3d 550, 568 (Colo. Ct. App. 2008)

 (internal brackets omitted). “However, if attorney fees are sought based on a contractual agreement

 to award fees to the prevailing party, they should be treated as costs, at least where the fee-shifting

 contractual provision is not the subject of the dispute between the parties and the contract itself is

 proved to exist.” Id. “If attorney fees are part of the substance of a lawsuit and are sought as a

 legitimate consequence of the tort or breach of contract sued upon, they are damages.” But, “when

 a party claims it has incurred attorney fees as foreseeable damages arising from a breach of

 contract, such fees are considered special damages, which must be pleaded in the complaint

 pursuant to C.R.C.P. 9(g).” Id. at 569. See also Fed. R. Civ. P. 9(g) (same). “In the absence of

 allegations that the pleader is entitled to attorney’s fees, therefore, such fees cannot be awarded.”

 Id. A complaint’s request for attorney fees in a general prayer for relief does not plead special

 damages. Id. Here, the Contract does not provide for attorney’s fees as costs or damages and they


                                                   15
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 16 of 18




 are not a substantive part of the breach of contract claim. Plaintiff only includes an attorney’s fees

 request in his prayer for relief. Consequently, he has failed to plead attorney’s fees as special

 damages under Rule 9(g), and any such recovery is also precluded by the Contract. Accordingly,

 if the Complaint survives dismissal, this Court should dismiss the request for attorney’s fees.

                                       IV.     CONCLUSION
         For the foregoing reasons, Frontier respectfully requests that the Court dismiss Plaintiff’s

 Complaint with prejudice pursuant to Rule 12(b)(6) and Rule 12(b)(1).
         Statement Regarding Oral Argument: Oral argument is requested, to the extent a hearing

 will assist this Court in evaluating the arguments submitted.

         DATED this 17th day of June, 2020.
                                        Respectfully submitted,

                                        WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP
                                                By: /s/ Jason D. Melichar
                                                       Jason D. Melichar, Esq.
                                                       R. Joseph Isert, Esq.
                                                       1225 17th Street, Suite 2750
                                                       Denver, CO 80202
                                                       (303) 572-5300
                                                       (303) 573-5301 (fax)
                                                       jason.melichar@wilsonelser.com
                                                       joe.isert@wilsonelser.com

                                                       William J. Katt, Esq.
                                                       740 N. Plankinton Avenue, Suite 600
                                                       Milwaukee, WI 53203
                                                       (414) 276-8816
                                                       (414) 276-8819 (fax)
                                                       william.katt@wilsonelser.com

                                                       Patrick J. Kearns, Esq.
                                                       401 West A Street Suite 1900
                                                       San Diego, CA 92101
                                                       (619) 321-6200

                                                  16
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 17 of 18




                                          (619) 321-6201 (fax)
                                          patrick.kearns@wilsonelser.com


                                          David M. Ross, Esq.
                                          1500 K Street, NW, Suite 330
                                          Washington, D.C. 20005
                                          (202) 626-7660
                                          (202) 628-3606 (fax)
                                          david.ross@wilsonelser.com

                                          Attorneys for Defendant Frontier Airlines,
                                          Inc.




                                     17
 936696v.2
Case 1:20-cv-01689-STV Document 21 Filed 06/17/20 USDC Colorado Page 18 of 18




                                CERTIFICATION OF COUNSEL
         Frontier’s counsel certifies that on June 16, 2020, counsel for Frontier conferred with

 Plaintiff’s counsel regarding the relief sought in this Motion, and did not obtain consent to the

 relief requested herein.

                                                       By: /s/ Jason D. Melichar
                                                       Jason D. Melichar, Esq.


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 17th day of June 2020, a true and correct copy of the foregoing

 was filed with the Court and served via CM/ECF on the following:

  Hassan A. Zavareei, Esq.                          Melissa S. Weiner, Esq.
  Annick Marie Persinger, Esq.                      PEARSON, SIMON & WARSHAW, LLP
  TYCKO & ZAVAREEI LLP                              800 LaSalle Avenue, Suite 2150
  1828 L Street NW, Suite 1000                      Minneapolis, Minnesota 55402
  Washington, DC 20036                              Telephone: (612) 389-0600
  Telephone: (202) 973-0900                         Facsimile: (612) 389-0610
  Facsimile: (202) 973-0950                         Email: mweiner@pswlaw.com
  Email: hzavareei@tzlegal.com
                                                    Daniel L. Warshaw, Esq.
  Jeff Ostrow, Esq.                                 PEARSON, SIMON & WARSHAW, LLP
  Jonathan M. Streisfeld, Esq.                      15165 Ventura Boulevard, Suite 400
  Joshua R. Levine, Esq.                            Sherman Oaks, CA 91403
  Daniel Tropin, Esq.                               Telephone: (818) 788-8300
  KKOPELOWITZ OSTROW                                Facsimile: (818) 788-8104
  FERGUSON WEISELBERG GILBERT
  1 West Las Olas Blvd. Suite 500
  Fort Lauderdale, FL 33301
  Telephone: (954) 525-4100
  Facsimile: (954) 525-4300
  Email: streisfeld@kolawyers.com
  ostrow@kolawyers.com

  Counsel for Plaintiff


                                                       By: /s/ Jason D. Melichar
                                                       Jason D. Melichar, Esq.

                                                  18
 936696v.2
